
	

113 S3000 IS: Hurricane Sand Dunes National Recreation Area Act of 2014
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3000
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the Hurricane Sand Dunes National Recreation Area in the State of Utah, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Hurricane Sand Dunes National Recreation Area Act of 2014.
		2.DefinitionsIn this Act:(1)Federal landThe term Federal land means land owned and managed by the Bureau of Land Management in Washington County in the State.(2)MapThe term map means the map prepared by the Bureau of Land Management entitled Hurricane Sand Dunes National Recreation Area and dated November 14, 2014.(3)Non-Federal landThe term non-Federal land means the State land identified on the map as State land.(4)Proposed exchange parcelThe term proposed exchange parcel means the approximately  1,205 acres of Bureau of Land Management land identified on the map as Proposed Exchange Parcel.(5)Recreation areaThe term Recreation Area means the Hurricane Sand Dunes National Recreation Area established by section 3(a).(6)SecretaryThe term Secretary means the Secretary of the Interior.(7)StateThe term State means the State of Utah.3.Hurricane Sand Dunes National Recreation Area, Utah(a)DesignationThere is established in the State the Hurricane Sand Dunes National Recreation Area to provide for—(1)the
			 enhancement of recreational uses; and(2)the use of off-highway vehicles.(b)Boundary(1)In generalThe Recreation Area shall consist of  the  approximately 18,447 acres of Bureau of Land Management
			 land in the State
			 identified on the map as Open OHV Area.(2)ExclusionThe proposed exchange parcel shall be excluded from the Recreation Area.(c)Administration of Recreation Area and proposed exchange parcelThe Secretary, acting through the Director of the Bureau of Land Management, shall—(1)administer the Recreation Area	and proposed exchange parcel—(A)in accordance with—(i)the applicable Federal laws
			 (including
			 regulations) and rules applicable to the Bureau of Land Management; and(ii)applicable land use plans; and(B)consistent with the administration of the Sand Mountain Open OHV Area, as in existence on the day
			 before the date of enactment of this Act;   and(2)only allow uses of the	Recreation Area that are consistent with the purposes described in
			 subsection (a).(d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to
			 fish and wildlife in the State.(e)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around the Recreation Area.(f)Use of off-Highway vehiclesThe land described in subsection (b)(1) shall remain open, in perpetuity, to the use of off-highway
			 vehicles.4.Exchange of Federal land and non-Federal land(a)In GeneralIf the State offers to convey to the United States title to the non-Federal land, the Secretary
			 shall—(1)accept the offer; and(2)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State 
			 all right, title, and interest of the United States in and to the Federal
			 land.(b)Valid Existing RightsThe exchange authorized under subsection (a) shall be subject to valid existing rights.(c)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a
			 format acceptable to the Secretary and the State.(d)Appraisals(1)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section shall be
			 determined by appraisals conducted by 1 or more independent appraisers
			 retained by the State, with the consent of the Secretary.(2)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized
			 appraisal standards, including, as appropriate, the Uniform Appraisal
			 Standards for Federal Land Acquisitions.(3)ApprovalThe appraisals conducted under paragraph (1) shall be submitted to the Secretary and the State for
			 approval.(e)Equal value exchange(1)In generalThe value of the Federal land and non-Federal land to be exchanged under this section—(A)shall be equal; or(B)shall be made equal in accordance with paragraph (2).(2)Equalization(A)Surplus of Federal landIf the value of the Federal land exceeds the value of the non-Federal land, the value of the
			 Federal land and non-Federal land shall be equalized, as determined to be
			 appropriate and acceptable by the Secretary and the State—(i)by reducing the acreage of the Federal land to be conveyed; or(ii)by adding additional State land to the non-Federal land to be conveyed.(B)Surplus of non-Federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the
			 Federal land and non-Federal land shall be equalized by reducing the
			 acreage of the non-Federal land to be conveyed, as determined to be
			 appropriate and acceptable by the Secretary and the State.(f)Status and management of non-Federal landOn conveyance to the Secretary, the non-Federal land  shall, in accordance with section 206(c) of
			 the
			 Federal Land Policy Act of 1976 (43 U.S.C. 1716(c)), be added to, and
			 administered by the Secretary as part of, the Recreation Area.
